                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GEORGE WISE, MATTHEW PEKAR,
UTA MEYER, DAVID MARTINDALE,
and ROBERT WALKER                                                         PLAINTIFFS

V.                                       4:18CV00466 JM

UNITED STATES DEPARTMENT OF
TRANSPORTATION, FEDERAL HIGHWAY
ADMINISTRATION and ARKANSAS DEPARTMENT
OF TRANSPORTATION                                                         DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered on this day, Judgment is hereby entered in favor of the

Defendants and against the Plaintiffs.

       IT IS SO ORDERED this 27th day of May, 2021.


                                                           ______________________________
                                                           James M. Moody Jr.
                                                           United States District
